Citation Nr: 1734325	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  13-02 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for pneumonia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R. Maddox, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1996 to December 1998.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California that denied service connection for pneumonia, a heat injury, right ankle disability, right knee disability, and bilateral hearing loss.

The Veteran filed her notice of disagreement in October 2009.  VA furnished a Statement of the Case in November 2012, and the Veteran perfected her appeal of the pneumonia issue in January 2013. 

In August 2010, the Veteran submitted a statement clarifying her claims and withdrawing her claim for a heat injury.  In a June 2010 rating decision, the RO granted service connection for the right knee and right ankle disabilities.  In an August 2012 rating decision, the RO granted service connection for bilateral hearing loss.  Thus the only issue remaining is entitlement to service connection for pneumonia.  

In May 2016, the Veteran testified via video conference before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.




REMAND

During the May 2016 hearing, the Veteran testified that the last few weeks of basic training, she was admitted to the hospital for pneumonia for two weeks and provided with medication to treat the pneumonia.  She stated that since her hospitalization for pneumonia, she has developed asthma, has had bronchitis many times, and has been prescribed an inhaler.  She stated that prior to service, she never had any respiratory issues.  

The claims file does not contain clinical (inpatient) records of treatment during boot camp.  On remand, the AOJ must make all necessary efforts to obtain such records.  Additionally, the claims file indicates inpatient treatment in August and November 1997 but clinical (inpatient) records are not associated with the claims file.  On remand, the AOJ must make all necessary efforts to obtain the clinical (inpatient) records of that treatment.  

During the course of her videoconference hearing, the Veteran indicated that there were post-service treatment records from Kaiser Permanente that she was going to obtain and submit, along with a waiver of RO consideration.  The VLJ held the record open for 30 days to allow receipt of the private treatment records.  These records have not been submitted and are not currently associated with the claims file.  The Veteran did not provide any information as to whether the records are unavailable.  Hence, the AOJ must make all necessary efforts to identify and obtain those records.  
 
Accordingly, the case is REMANDED for the following actions:

1.  Send a letter to the Veteran requesting that she identify the medical facilities, at which she was treated as an in-patient for any respiratory condition during active service, in particular the approximate month and year she was treated as an inpatient for a respiratory condition and the hospital at which she was treated.  Remind the Veteran that she testified at her hearing that she was treated as an inpatient for a respiratory problem during boot camp.  Then make all necessary efforts to obtain the clinical records of such inpatient treatment and associate them with the claims file.  Even if the Veteran does not identify records of inpatient inservice treatment, the AOJ must make all necessary efforts to obtain inpatient (clinical) treatment records for hospitalization during boot camp, and in August 1997, and in November 1997.  The AOJ should obtain her service personnel records to aid in determining the dates and location of her boot camp.  

Also, in that letter, ask the Veteran to identify all post service providers of treatment for any respiratory condition.  This shall specifically include updated treatment records from VA and Kaiser Permanente.  The aid of the Veteran in securing these records, to include providing necessary authorizations, should be enlisted as needed.  

If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran informed in writing.  

2.  If any records are obtained relevant to a respiratory condition, submit the claims file to an appropriate VA examiner for a medical opinion.  The examiner must review the claims file and provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has had any chronic residuals of an in-service respiratory condition at any time since she filed her claim in 2009.  The examiner must support any opinion with a rationale.

3.  After completing the above, and undertaking any additional evidentiary development deemed necessary, readjudicate the issue remaining on appeal.  If any benefit sought is not granted, the Veteran and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




